Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed 5/25/2021 has been carefully considered.  A completed copy of the IDS filed 3/10/2021 is attached hereto.  The references cited therein are found to be aggregative to those already made of record. The rejections made under section 112 in the previous office action are withdrawn in view of the amendment filed.  The examiner notes that the evidence and argument of record support the finding that compositions including an alkyd resin and drier component fall within the scope of the instant claims.  The rejection under section 103 stands for the reasons set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0274386 in view of US 7479518.

Applicant’s response argues that one of ordinary skill in the art would not have been motivated to make the modification suggested by the rejection, in view of the prior art.  The test for obviousness requires that one of ordinary skill in the art would be motivated to modify the teachings of the prior art with a reasonable expectation of success to obtain the claimed invention.  In the instant case, one of ordinary skill in the art would have been motivated to modify the invention of the 386 reference in view of the teachings of the 518 reference.  Column 1/34-36 of the 518 reference teaches that emulsifiers used in the earlier high-solids alkyd resin emulsions were responsible for undesirable properties including poor gloss.  Column 2, lines 23-27 of the 518 reference introduces a new class of emulsifiers that restores gloss to the coatings made using high-solids alkyd emulsion compositions.  Table 5 of the 518 reference teaches forming a combination of alkyd resin emulsion, drying agent and emulsifiers corresponding to the elected species of the instant invention.  It would have been obvious to . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732